Exhibit 4.7.1 Dated 23 October 2015 EIGHTHONE CORP. -and- DVB BANK SE as Lender -and- DVB BANK SE as Agent and Security Trustee SUPPLEMENTAL AGREEMENT in relation to a Loan Agreement dated 12 January 2015 INCE & CO Piraeus Index Clause Page No 1 INTERPRETATION 2 2 AGREEMENT OF THE BANKS 3 3 CONDITIONS PRECEDENT 3 4 REPRESENTATIONS AND WARRANTIES 4 5 AMENDMENTS TO LOAN AGREEMENT AND OTHER SECURITY DOCUMENTS 5 6 FURTHER ASSURANCES 7 FEES 6 8 NOTICES 6 9 SUPPLEMENTAL 6 10 LAW AND JURISDICTION 6 THIS AGREEMENT is made on 23 October 2015 BETWEEN EIGHTHONE CORP. as Borrower; DVB BANK SE as Lender; and DVB BANK SE as Agent and Security Trustee.
